Citation Nr: 0207172	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to August 1973 and from May 1974 to May 1977 with a 
period of service from September 1977 to August 1978 that has 
been found to be other than honorable.

This matter comes before the Board of veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board must note that it appears the veteran 
or his mother may be raising additional issues, though this 
is unclear.  The RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 1997 rating 
determination, the February 1998 statement of the case, and 
the September 1998, March 1999, July 1999, and January 2002 
supplemental statements of the case informed the appellant of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  
Moreover, the veteran was informed of the VCAA in a January 
2001 letter and it was noted on a January 2001 Report of 
Contact form that the veteran had no further evidence to 
submit.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board further notes that the 
veteran has been afforded a VA examination during the course 
of this appeal.  The duty to assist is not unlimited in 
scope.  See Smith v. Derwinski, 2 Vet. App. 429, 431, 432 
(1992).  In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted), the U.S. Court of Appeals for Veterans 
Claims (Court) stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim including, 
but not limited to, repeated attempts to obtain information 
that would support the claim.  The Board finds that, in light 
of the extensive and exhaustive efforts already made, further 
attempts at development would not be justified.  

II.  Background

A review of the record demonstrates that the veteran 
requested service connection for PTSD in September 1996.  

Treatment records obtained from Harris Hospital demonstrate 
the veteran was hospitalized numerous times for psychiatric 
treatment.  The veteran was hospitalized from May 5, 1996, to 
June 13, 1996.  An Axis I discharge diagnosis of 
schizoaffective disorder, manic, was rendered at that time.  
The veteran was again hospitalized from July 11, 1996, to 
August 23, 1996.  An Axis I discharge diagnosis of a 
schizoaffective disorder was rendered.  The veteran was once 
again hospitalized from September 6, 1996, to September 11, 
1996.  An Axis I diagnosis of schizoaffective disorder was 
rendered at that time.  An Axis II diagnosis of narcissistic 
personality traits was also set forth.  Following a period of 
hospitalization from October 27, 1996, to October 30, 1996, 
an Axis I diagnosis of a schizoaffective disorder was listed.  
An Axis II diagnosis of a personality disorder, NOS, was also 
noted.  

In his November 1998 notice of disagreement, the veteran 
indicated that he served with the 701st Maintenance 
Battalion, 1st Infantry Division in Vietnam.  He reported 
that he was a 63B maintenance mechanic.  He noted that he 
served on a maintenance contract team and that he went 
forward with the infantry to fix their equipment on the front 
line and was exposed to mortar attacks and gun boat attacks.  
The veteran requested that the unit journals, the duty logs, 
and the personnel rosters from August 1, 1971, through March 
30, 1972, be obtained to support his claim.  

Additional treatment records obtained from Harris Hospital in 
March 1998 reveal that the veteran was hospitalized from July 
11, 1996, to August 23, 1996.  An Axis I discharge diagnosis 
of a schizoaffective disorder was rendered at that time.  A 
period of hospitalization from December 5, 1996, to December 
10, 1996, is also of record, with an Axis I diagnosis of a 
schizoaffective disorder and an Axis II diagnosis of a 
personality disorder, NOS, being rendered at the time of 
discharge.  The veteran was again hospitalized from January 
29, 1997, to February 14, 1997.  At the time of discharge an 
Axis I diagnosis of a schizoaffective disorder and Axis II 
diagnoses of personality disorder, NOS, borderline antisocial 
traits, were rendered.  The veteran was again hospitalized 
from July 21, 1997, to July 30, 1997, with an Axis I 
discharge diagnosis of chronic paranoid schizophrenia being 
rendered at that time.  

In March 1998, numerous treatment records were received from 
Western State Hospital.  The treatment records reveal that 
the veteran was hospitalized in April 1990.  At the time of 
discharge, the veteran was diagnosed as having Axis I 
diagnoses of a psychotic disorder, NOS, and a schizoaffective 
disorder.  The veteran was again hospitalized from July 13, 
1991, to August 30, 1991.  An Axis I diagnosis of bipolar 
affective disorder, manic phase, was rendered.  An Axis II 
diagnosis of a mixed personality disorder with schizoid and 
antisocial traits was also listed.  

The veteran was again admitted from December 9, 1992, to 
December 15, 1992.  Axis I diagnoses of bipolar disorder, 
mixed, with psychotic features, and psychoactive substance 
abuse, by history, were rendered.  The veteran was once again 
hospitalized from February 4, 1993, to February 16, 1993.  An 
Axis I diagnosis of bipolar disorder, mixed, with psychotic 
features, was rendered.  

At the time of a March 1994 hospitalization, an Axis I 
diagnosis of a schizoaffective disorder with paranoid traits 
was rendered.  An Axis II diagnosis of a mixed personality 
disorder was also rendered.  

Treatment records submitted by the veteran along with his 
April 1998 substantive appeal reveal that he was diagnosed as 
having a bipolar disorder at the time of a July 1995 visit.  
During an August 1995 visit, diagnoses of a schizoaffective 
disorder and an antisocial personality disorder were 
rendered.  At the time of an October 1996 visit, the veteran 
was diagnosed as having a schizoaffective disorder by 
history.  

Treatment records obtained from the South Carolina Department 
of Mental Health demonstrate that a provisional diagnosis of 
R/O schizoaffective disorder was rendered at the time of a 
February 1997 interview.  The veteran was also noted to be 
trying to obtain a diagnosis of PTSD through the VA at that 
time.  

In August 1998, the veteran forwarded a copy of a VA 
Discharge Instructions Sheet for a period of hospitalization 
from July 28, 1998, to August 7, 1998.  On the sheet, 
diagnoses of schizoaffective disorder, bipolar type, and 
PTSD, chronic, were listed.  

Treatment records obtained in conjunction with the veteran's 
stay for the above period of hospitalization demonstrate that 
the veteran talked several times with his treating physician 
about PTSD.  The physician noted that the veteran stated that 
while he was on guard duty he experienced a great deal of 
fear and felt threatened when a comrade was killed.  He 
responded by frantically firing back.  He noted that many 
American soldiers were running about.  The veteran also 
reported witnessing several children being killed at a 
refugee camp.  He indicated that he re-experienced the event 
through nightmares and noted that he would wake up hearing 
gunfire.  He also reported severe reactions to combat movies 
and other media cues.  He avoided thinking about his 
experiences, had marked diminished interest in most 
activities, and avoided crowds.  He also reported being 
socially estranged, having a restricted affect, and having no 
sense of the future.  He also noted having symptoms of 
increased arousal, angry destructive outbursts on an annual 
basis, difficulty concentrating, and an exaggerated startle 
response.  He was found to be significantly impaired socially 
and occupationally.  

The physician noted that due to the cyclical nature and 
intensity of his affect, the veteran more suitably fit the 
criteria of a schizoaffective disorder, bipolar type, rather 
than paranoid schizophrenia.  He further indicated that the 
veteran fit the criteria for the anxiety disorder, PTSD, 
chronic.  The examiner also observed that because of the 
presence of gain in the form of receiving disability, the 
veteran might be engaged in malingering, though it was more 
likely that he engaged in partial malingering and 
exaggeration of symptoms, if this was the case.  He further 
indicated that the veteran did not avoid examination and did 
not endorse all symptoms (he did not relive traumatic 
experiences in the daytime) and did not give every detail of 
the accident.  The examiner noted that historic corroboration 
was needed for a firm diagnosis.  

On October 2, 1998, the veteran was admitted to the VA 
psychiatric unit with complaints of having overdosed on 
Xanax.  The veteran indicated that he wanted to have PTSD on 
his diagnosis list so that he "could receive benefits from 
the military."  The veteran reported that he did not care 
whether he lived or died.  The physician noted that during 
the interview, the veteran changed his story a number of 
times.  He first said that his mood was depressed and then 
later on in the interview said that he was not depressed but 
agitated.  When further asked about his mood later in the 
interview, he said it was "humorous".  The veteran reported 
that he was bored and not depressed when he tried to 
overdose.  The examiner noted that at the end of the 
interview the veteran again reported that he was here so he 
could "get PTSD as a diagnosis and receive benefits."  

Mental status examination revealed that the veteran was an 
agitated individual who was cooperative and unreliable.  His 
affect was inappropriate and his mood was depressed.  He 
admitted to suicidal ideation but denied homicidal ideation.  
His speech was coherent and logical.  He denied any auditory 
or visual hallucinations but admitted to hearing voices in 
the past.  He was alert and oriented and his short term and 
long term memory were intact as were his attention and 
concentration.  His judgement was intact.  His thought 
process and abstract thinking were appropriate for education 
and the veteran was noted to have a good fund of information 
and a poor understanding of his problem.  A diagnosis of a 
schizoaffective disorder was rendered at that time.  

The veteran remained hospitalized until October 9, 1998.  
Axes I discharge diagnoses of schizoaffective disorder and 
polysubstance abuse were rendered.  

In February 1999, the veteran was afforded a comprehensive VA 
psychiatric examination.  The examiner noted that the veteran 
came to the interview and immediately presented a rather 
confusing picture.  He stated that he had not slept in over 
three days because of recurrent nightmares of turning over a 
fellow GI's body, which was something that had happened to 
him in Vietnam.  The examiner stated that the veteran's  
claims file was available and had been reviewed.  The 
examiner noted that the veteran was hospitalized in October 
1998.  He observed that the veteran had some complaints of 
PTSD and wanted to get benefits for it at that time but was 
diagnosed as having a schizoaffective disorder and 
polysubstance abuse.  The examiner indicated that the veteran 
denied using alcohol, marijuana or cocaine, which the 
examiner felt made much of his history suspect. 

The veteran reported a long history of shooting and stabbing 
himself.  He also noted having highs and lows.  He blamed his 
present sleep problems on his nightmare but stated that other 
nightmares in the past had not kept him up.  He noted that he 
was living alone in South Carolina.  He was receiving 
psychiatric treatment and taking his medications but could 
not name the medications.  He indicated that he was not 
seeing anyone else.  He reported staying in his house and 
doing his own cooking and cleaning.  

Mental status examination revealed that the veteran was 
casually dressed and his hair was uncombed.  He sat forward 
in a funny position in his chair.  He had a lot of 
hyperactivity.  He smiled frequently.  He denied hearing 
voices but indicated that he would hear some in a few days.  
Later he said that he would not hear voices but that he heard 
sounds.  He was oriented to time, place, and person.  An Axis 
I diagnosis of schizoaffective disorder and polysubstance 
abuse was rendered.  There were no other diagnoses made.  

In the discussion section of the report, the examiner 
indicated that the veteran's story of his symptoms made very 
little sense to him.  He observed that at least some of the 
information that the veteran gave him was disputed by his 
recent inpatient summary by the VA physician.  He noted that 
his general impression was that this could be a manic episode 
with some psychotic symptoms.  He stated that this would be 
consistent with the recent diagnosis of schizoaffective 
disorder.  

In a March 1999 letter, the veteran's mother indicated that 
he was suffering from a complete breakdown, which had been 
diagnosed as insanity by doctors in mental hospitals.  In a 
letter received in June 1999, the veteran's mother and 
several others indicated that the veteran had been having 
psychiatric problems since his release from service.  

The veteran also forwarded several treatment records in 
support of his claim in June 1999.  In an unidentified and 
undated screening/admission assessment form, the veteran was 
noted to have Axis I diagnoses of a schizoaffective disorder 
and PTSD.  The form appears to have been filled out by a 
social worker.  

In a report dated June 14, 1999, from Broughton Hospital, it 
was noted that the veteran had been hospitalized for three 
weeks. A diagnosis of a schizoaffective disorder was rendered 
at that time.  The summary sheet was signed by a private 
physician.  In a sheet accompanying the report entitled "Re-
Entry" it was noted that the veteran was discharged on 
6/14/99, with diagnoses of schizoaffective disorder and PTSD.  
The form appears to have been filled out by a social worker.  

In a VA treatment record dated in August 1999, a 
schizoaffective disorder and PTSD were listed on a 
computerized problem list.  An examination performed at that 
time found the veteran to be alert, attentive, and 
cooperative, and to be casually dressed and groomed.  His 
affect was restricted in range and there was a nervous 
laughter present.  His speech was unremarkable and his 
thoughts were goal-directed and sequential.  There were no 
active hallucinations or delusions.  The veteran denied any 
suicidal or homicidal thinking and his insight and judgement 
were noted to be fair.  Axis I diagnoses of schizoaffective 
disorder and medication induced tardive dyskinesia were 
rendered.  There were no findings of PTSD.  

In August 2000, the veteran forwarded a treatment record 
dated July 24, 2000, which contained Axis I diagnoses of 
schizoaffective disorder, bipolar 1 disorder, h/o 
polysubstance abuse, and an Axis II diagnosis of personality 
disorder, NOS, with antisocial traits. 

Additional efforts to obtain medical records were undertaken 
by the RO.  VA treatment records obtained in February 2001 
reveal that at the time of an April 1986 outpatient visit, 
Axis I diagnoses of R/O major anxiety disorder and R/O PTSD 
were rendered.  At the time of an April 1987 visit, the 
veteran was diagnosed as having an adjustment disorder.  At 
the time of an April 1988 visit, the veteran was diagnosed 
with an anger adjustment disorder.  

At the time of a May 1988 hospitalization, the veteran was 
noted to have a four year history of depression.  Diagnoses 
of organic affective disorder and alcohol abuse were 
rendered.  At the time of a June 1988 visit, diagnoses of R/O 
paranoid disorder vs. major depression with psychotic feature 
vs. paranoid schizophrenia, were rendered.  

The veteran was again hospitalized from December 3, 1988, to 
December 7, 1988.  He reported having suicidal and homicidal 
ideation at the time of admission.  Axis I diagnoses of 
organic psychosis, organic mood disorder, and a history of 
alcohol abuse were rendered.  An Axis II diagnosis of 
antisocial personality disorder was also set forth at that 
time.  At the time of a May 1989 outpatient visit, the 
veteran was diagnosed as having an organic mood disorder, 
organic psychosis, and a history of alcohol abuse.  At the 
time of a June 1989 visit, diagnoses of organicity thought to 
be secondary to alcohol abuse, history of paranoid psychosis, 
history of affective disorder, and depression, were rendered.  

At the time of a February 2001 visit, diagnoses of psychosis, 
NOS; R/O schizophrenia, paranoid type; and R/O 
schizoaffective disorder, NOS, were rendered.  

III.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination and the new regulation 
were in effect when the RO reviewed this case, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time. 

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  It is also clear that the Board 
is not required to accept an appellant's statements regarding 
his alleged symptoms, including nightmares, flashbacks, and 
other difficulties he associates with his active service, if 
the Board does not find the statements regarding his symptoms 
to be credible.

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, 6 Vet. App. at 
97-98, the Board must make an explicit determination as to 
whether the veteran engaged in combat with the enemy.  The 
question of what evidence is considered satisfactory proof 
that a veteran engaged in combat with the enemy was addressed 
by the VA General Counsel in VAOPGCPREC 12-99 (October 18, 
1999), when the General Counsel held that the plain language 
of 38 U.S.C.A. § 1154(b) requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  It was indicated that the determination as 
to whether a veteran "engaged in combat with the enemy" 
necessarily must be made on a case-by-case basis with 
reference to the general statutory standards.  Evidence that 
the veteran participated in attacking or defending an attack 
of the enemy would ordinarily show he had engaged in combat.  
The Court has indicated that evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  

In Gaines, the Court stated that 38 U.S.C.A. § 1154(b) does 
not require the acceptance of the veteran's assertions that 
he engaged in combat.  Id. at 359.  The Court has made clear 
that the VA cannot ignore the veteran's assertions and must 
evaluate his statements along with all other relevant 
evidence.  Id. 

Here, the Board finds that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. § 
1154(b).  Service personnel records and medical records do 
not support the contention that he did.  His decorations do 
not provide a basis to conclude that he was ever exposed to 
combat during his active service.  His own contentions 
regarding this point are very unclear.

A medical provider cannot provide supporting evidence that 
the claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau v. Brown, 
9 Vet. App. 389, 395-6 (1996).  The veteran's own testimony 
will not be sufficient.  Id.  His credibility in the 
statements he has provided in this matter is suspect, e.g., 
he has made it very clear within VA medical reports that he 
is seeking a diagnosis of PTSD to gain VA compensation.

The critical issue in this case, in the view of the Board, is 
whether the veteran actually has PTSD, not stressor 
verification.  Simply stated, the veteran's statements 
regarding his stressors are not only suspect, but are not 
consistent.  The Board has considered the issue of whether it 
should attempt to confirm the alleged stressors.  However, 
for reasons that will be noted below, the Board finds that 
the veteran does not have PTSD.  Thus, even confirmed 
stressors would not provide a basis to award service 
connection for a condition that has been found not to exist.  
Accordingly, stressor verification is not warranted in this 
case.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the probative value of the evidence 
indicating that the veteran has PTSD is outweighed by the 
contrary evidence of record, which shows that the veteran 
does not have PTSD, including the PTSD examination performed 
in February 1999 following a thorough review of the claims 
folder.  As the preponderance of the evidence is against the 
claim that the veteran has PTSD, the veteran's claim for 
service connection for PTSD fails on the basis that all 
elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied as 
the Board concludes that he does not have PTSD.  The Board 
further concludes that all the other psychiatric disorders 
which have been identified, including a schizoaffective 
disorder; paranoid schizophrenia; bipolar disorder; a 
psychosis, NOS; and an adjustment disorder, have not been 
attributed to the veteran's period of service.  Furthermore, 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c); 
4.9.

The record does sometimes indicate PTSD.  The Board finds 
that such reports are entitled to very limited probative 
value.  The record clearly indicates the veteran's efforts to 
be diagnose with PTSD in order to obtain VA benefits.  The 
Board finds that extensive records regarding treatment of the 
veteran's nonservice connected psychiatric disability does 
not support the determination that he has PTSD.  Within these 
reports, he only refers to his service or to PTSD-type 
symptoms when he is attempting to be diagnosed with PTSD.  In 
other situations, he does not refer to these difficulties.          

The treatment records received from Harris Hospital 
demonstrate numerous diagnoses of a schizoaffective disorder 
and a personality disorder.  The treatment records received 
from Western State Hospital contain diagnoses of a psychotic 
disorder, bipolar disorder, schizoaffective disorder, and 
polysubstance abuse.  There were also references to a 
personality disorder.  In the opinion of the Board, these 
records outweigh any evidence indicating PTSD.
  
Even medical evidence that indicates PTSD also notes the fact 
that the veteran may be malingering.  For example, the 
veteran was diagnosed as having a schizoaffective disorder 
and PTSD at the time of his period of hospitalization from 
July 28, 1998, to August 7, 1998.  The diagnosis of PTSD was 
based upon a history supplied by the veteran seeking VA 
benefits.  Moreover, when reaching this diagnosis, the VA 
examiner indicated that he might be malingering because of 
the presence of gain in the form of receiving disability.  He 
also noted that historic corroboration was needed for a firm 
diagnosis of PTSD.  

In this regard, the Board finds that historic corroboration 
is not needed for a firm diagnosis of PTSD as the evidence of 
records clearly indicates that PTSD is not shown.  In this 
unique situation, with extensive medical evidence indicating 
that the veteran does not have PTSD, along with direct 
evidence from the veteran that he is seeking a diagnose of 
PTSD in order to obtain VA benefits, stressor verification 
serves no purpose.  It is found that he does not have PTSD, 
based either on a verified or non-verified stressor or a 
stressor from service or outside of service.  Consequently, 
stressor verification is totally unwarranted.

The Board in this case is not making a medical determination.  
It is instead making a determination that extensive medical 
records and reports which have been found to have great 
probative value lead to the inescapable conclusion that the 
veteran does not have PTSD.  For example, at the time of an 
October 1998 VA hospitalization, the examiner reported on 
several occasions that the veteran was noted to be seeking 
hospitalization so that he could obtain a diagnosis of PTSD 
and receive benefits.  At the time of his discharge, only 
Axis I diagnoses of schizoaffective disorder and 
polysubstance abuse were rendered.  At the time of the 
veteran's February 1999 VA examination (specifically given 
for determining if the veteran had PTSD), the examiner stated 
that he had performed a review of the veteran's claims file.  
Following a review of the claims file and a thorough 
examination, he rendered Axis I diagnoses of a 
schizoaffective disorder and polysubstance abuse.  There was 
no diagnosis of PTSD.  The examiner further indicated that 
veteran's denial of the use of alcohol, cocaine, and 
marijuana, made the examiner feel that much of he history 
provided by the veteran was suspect.  The Board finds these 
medical opinions to be entitled to great probative value.

While PTSD was listed in an unidentified and undated 
treatment record submitted by the veteran in June 1999, the 
form appears to have been filled out by a social worker.  
Likewise, while the "Re-entry" summary sheet dated June 14, 
1999, listed a diagnosis of PTSD, the information written on 
the sheet also appears to have been filled out by a social 
worker.  These findings are in contrast with the June 14, 
1999, Broughton Hospital report which contained only a 
diagnosis of a schizoaffective disorder.  That form was 
filled out by a licensed medical physician.  The Board finds 
that dated reports signed by medical physicians to be more 
probative than these sporadic notations of PTSD.
  
The Board also notes the listing of PTSD in the computerized 
problem list with regard to the August 17, 1999 visit; 
however, following mental status examination, only a Axis I 
diagnoses of schizoaffective disorder and bipolar 1 disorder 
were rendered.  There were no findings of PTSD.

While the veteran has continued to maintain that he has PTSD 
as a result of his service in Vietnam, he is not competent to 
offer his opinion regarding the proper diagnosis of any 
psychiatric impairment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Likewise, the veteran's mother is not 
competent to render an opinion as to the etiology of the 
veteran's current psychiatric disorder.

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  The Board also notes that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not assist the veteran in 
the outcome of the case.  The issue before the Board is 
whether the veteran has PTSD.  The provisions of section 1154 
do not address the question of a current disability.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  In any 
event, the Board finds the preponderance of the evidence is 
against this claim.

ORDER

Service connection for PTSD is denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

